Citation Nr: 1626270	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine condition.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left eye scar. 

4.  Entitlement to service connection for a cervical spine condition.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a left eye scar.




REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Marine Corps from February 1977 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of entitlement to service connection for a cervical spine condition, a low back disability, and a left eye scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In unappealed decision, dated in December 2009, the RO denied the Veteran's request to reopen a claim for service connection for a cervical spine condition.

2.  Assuming its credibility for the purposes of reopening, the evidence associated with the claims file subsequent to the December 2009 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a cervical spine condition and raises a reasonable possibility of substantiating it.

3.  In unappealed decision, dated in December 2009, the RO denied the Veteran's request to reopen a claim for service connection for a low back disability.

4.  Assuming its credibility for the purposes of reopening, the evidence associated with the claims file subsequent to the December 2009 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability and raises a reasonable possibility of substantiating it.

5.  In unappealed decision, dated in December 2009, the RO denied the Veteran's request to reopen a claim for service connection for a left eye scar.

6.  Assuming its credibility for the purposes of reopening, the evidence associated with the claims file subsequent to the December 2009 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left eye scar and raises a reasonable possibility of substantiating it.



CONCLUSIONS OF LAW

1.  The December 2009 rating decision that denied the Veteran's request to reopen a claim for service connection for a cervical spine condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

2.  New and material evidence having been received, the claim for service connection for a cervical spine condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The December 2009 rating decision that denied the Veteran's request to reopen a claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

4.  New and material evidence having been received, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

5.  The December 2009 rating decision that denied the Veteran's request to reopen a claim for service connection for a left eye scar is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

6.  New and material evidence having been received, the claim for service connection for a left eye scar is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist - New and Material Claims

With respect to the claims for new and material evidence, the Board is reopening the service connection claims.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis -New and Material Evidence 

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

New and Material Evidence - Cervical Spine Condition, Low back Disability, Left Eye Scar

In a December 2009 RO decision, the Veteran's claims for service connection for a cervical spine condition, a low back disability, and a left eye scar were not reopened because there was no new and material evidence.  Evidence of record at the time of that decision included personnel records and some service treatment records, as well as treatment records and the Veteran's lay statements that he was in an automobile accident in service, which caused his claimed disabilities.  The Veteran did not appeal the denials, nor did he submit new and material evidence within one year of the decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the December 2009 decision became final.

In August 2011, the Veteran contacted VA and indicated an intent to reopen his previously denied claims.  In January 2012, the RO denied the claims, finding that no new and material evidence had been submitted.  The Veteran filed a timely appeal.  

Since the December 2009 Rating Decision, evidence submitted includes June and September 2014 lay statements from a R.M., another Veteran, confirming that he was also in the automobile accident in service with the Veteran and the Veteran hit the windshield while in the passenger side front seat, injuring his eye, neck, and back; as well as Social Security Administration Records (SSA), updated VA medical center (VAMC) records, and the Veteran's testimony during his February 2016 hearing.  Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the December 2009 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating an in service injury or event, due to providing competent evidence of his claimed in-service event, the automobile accident, an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claims of service connection for a cervical spine condition, a low back disability, and a left eye scar is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left eye scar is reopened.


REMAND

The Veteran has not yet been afforded a VA examination for his claimed cervical spine condition, low back disability, or left eye scar.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

The Veteran has evidence of a current cervical spine condition, low back disability, and left eye scar, McLendon element (1); and competent lay evidence that he was in an automobile accident during service, McLendon element (2).  See February 20162016 Board hearing; June and September 2014 statements from R.M.  He also reported continuing symptoms thereafter.  In the instant case, there are no VA examination opinions related to service connection for these conditions.  The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claims for service connection for a cervical spine condition, low back condition, and left eye scar.  Accordingly, VA examinations are necessary.  38 C.F.R. § 3.159(c)(4) (2015).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's cervical spine condition.  The claims file, including a copy of this Remand, must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

All necessary special studies or tests should be accomplished. 

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine condition, began in or is etiologically related to any incident of the Veteran's military service to include his competent reports of an automobile accident during service.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's low back disability.  The claims file, including a copy of this Remand, must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

All necessary special studies or tests should be accomplished. 

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability, began in or is etiologically related to any incident of the Veteran's military service to include his competent reports of an automobile accident during service.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left eye scar.  The claims file, including a copy of this Remand, must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

All necessary special studies or tests should be accomplished. 

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left eye scar, began in or is etiologically related to any incident of the Veteran's military service to include his competent reports of an automobile accident during service.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


